UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6999


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR OUTLAW, a/k/a Ace, a/k/a Aceyon Rogers,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:00-cr-70114-JLK-RSB-1)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Alan Outlaw, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur Alan Outlaw appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. ∗   United States v. Outlaw, No. 4:00-cr-70114-JLK-

RSB-1 (W.D. Va. June 10, 2013).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




     ∗
       We further note that 18 U.S.C. § 3582(c)(2) is not the
appropriate mechanism to assert the retroactive application of
Alleyne v. United States, 133 S. Ct. 2151 (2013).



                                  2